UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-2564



RHEVA A. WILLIAMS,

                                           Plaintiff - Appellant,

         versus


CHARLOTTESVILLE SCHOOL BOARD,

                                            Defendant - Appellee,

         and

THE CITY OF CHARLOTTESVILLE, VIRGINIA,

                                                       Defendant.




                           No. 96-2692



RHEVA A. WILLIAMS,

                                            Plaintiff - Appellee,

         versus


CHARLOTTESVILLE SCHOOL BOARD,
                                           Defendant - Appellant,
          and


THE CITY OF CHARLOTTESVILLE, VIRGINIA,

                                                        Defendant.



Appeals from the United States District Court for the Western
District of Virginia, at Charlottesville. James H. Michael, Jr.,
Senior District Judge. (CA-94-50-3-C)


Submitted:   April 30, 1998                Decided:   May 18, 1998


Before NIEMEYER and MOTZ, Circuit Judges, and HALL, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Rheva A. Williams, Appellant Pro Se. Douglas Leigh Guynn, Thomas
Edward Ullrich, WHARTON, ALDHIZER & WEAVER, Harrisonburg, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Rheva A. Williams appeals the district court's orders adopting

the reports and recommendations of the magistrate judge and grant-

ing summary judgment in this action challenging the termination of

her employment with the Charlottesville Public School System. The

School Board cross-appeals, challenging a single holding of the
district court. We have reviewed the record and the district

court's opinions and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Williams v. Char-
lottesville Sch. Bd., No. CA-94-50-3-C (W.D. Va. Oct. 4, 1996; May

23, 1996). We deny the School Board's motion for certification of

a question to the Virginia Supreme Court because the issue is not

determinative of this appeal. See Boyd v. Bulala, 877 F.2d 1191,

1199 (4th Cir. 1989); Cross v. State Farm Mut. Auto. Ins. Co., 873
F.2d 75, 75 (4th Cir. 1989); see also Va. Sup. Ct. R. 5:42. We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                3